DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: 
In claim 2, lines 3-4, “to determine a guidance route to a destination for providing a route guidance to a driver of the vehicle” is missing a transitional word like “and” in between “destination” and “for”. 
In claim 4, line 13, “reaches a position predetermined distance before the specified communications disruption area” is missing an article like “a” in between “position” and “predetermined”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device” and “control force generating device” in claim 1; “navigation apparatus” in claim 2; “control force generating device” and “communication device” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Control force generating device” in claim 1 has corresponding structure in the specification (Paragraph 0034 “The wheel actuator 17 is sometimes referred to as a "control force generating device"”). “Navigation apparatus” in claim 2 has corresponding structure in the specification (Paragraph 0041 “The navigation apparatus 32 includes a GNSS (Global Navigation Satellite System) receiver for detecting a present position of the vehicle 10, a map data base, and a display”). “Control force generating device” in claim 9 has corresponding structure in the specification (Paragraph 0034 “The wheel actuator 17 is sometimes referred to as a "control force generating device"”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 1, claim limitation “communication device configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
		

Regarding claim 1, the claim recites “the wheel” in lines 9, 10, and 11. There is insufficient antecedent basis for these terms in the claim. The claim previously recites “at least one of wheels” in line 5, so it is unclear which of the “at least one of wheels” is referenced by “the wheel”. For the purpose of examination, Examiner has adopted the understanding that the “the wheel” in line 9 is actually “a wheel” and “the wheel” in lines 10 and 11 refers back to “a wheel” in line 9. 

Regarding claim 1, the term “hard” in line 31 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claims 2-8, these claims depends from claim 1 and is therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 	

Regarding claim 9, claim limitation “communication device configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is disclosed that the second component is configured to predict trajectories associated with the detections, however the specification is devoid of any description of structure of what the second component is physically made of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Regarding claim 9, the claim recites “the wheel” in lines 9, 10, and 11. There is insufficient antecedent basis for these terms in the claim. The claim previously recites “at least one of wheels” in line 3, so it is unclear which of the “at least one of wheels” is referenced by “the wheel”. For the purpose of examination, Examiner has adopted the understanding that the “the wheel” in line 9 is actually “a wheel” and “the wheel” in lines 10 and 11 refers back to “a wheel” in line 9. 

Regarding claim 9, the term “hard” in line 33 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20180154723 A1) in view of Lee (US 20210262815 A1).

Regarding claim 1, Anderson teaches a communication device configured to be able to communicate with outside of the vehicle (Anderson, Page 4 Paragraph 0033 “In embodiments where the vehicle has a communications interface with external data sources… In another embodiment there is vehicle-to-vehicle communication”); a control force generating device configured to generate a control force to a part corresponding to at least one of wheels of the vehicle to damp a vibration of a sprung mass of the vehicle (Anderson, Pages 3-4 Paragraph 0029 “an active suspension system 15-110 is equipped on the vehicle. The fully active suspension is capable of operating in at least three operational quadrants of a force/velocity plot, which means it is capable of both damping movement and actively pushing or pulling the wheel”); a control unit configured to perform a preview damping control to damp the vibration of the sprung mass by letting the control force generating device generate, at a time point at which the wheel actually reaches a predicted passing through position which the wheel is predicted to reach and which is ahead of the wheel, the control force that corresponds to a force determined based on road surface displacement correlating information that correlates with a vertical displacement of a road surface at the predicted passing through position (Anderson, Pages 3-4 Paragraph 0029 “The fully active suspension is capable of operating in at least three operational quadrants of a force/velocity plot, which means it is capable of both damping movement and actively pushing or pulling the wheel. In one embodiment, the active suspension system receives data from the topological map and determines an incidence time and correction… In a simple embodiment example, if there were a twenty-five millimeter bump 300 milliseconds away from the left front wheel (the incent time could be calculated using current or planned vehicle speed), then the left front wheel might lift twenty-five millimeters just before impact of the event” AND Pages 7-8 Paragraph 0061 “The road outlook table is fed into a system and vehicle dynamics model 15-704 that calculates a model-based open loop correction signal based on the upcoming z position of the road to each wheel, and creates an actuator control to mitigate the event”); an on-board memory device configured to store the road surface displacement correlating information (Anderson, Paragraph 0007 “A memory system may comprise a topographical map. Any suitable memory system will suffice, but in some embodiments it may comprise of a processor-based vehicular electronic control unit (ECU) containing rewriteable memory. The topographical map may comprise three-dimensional terrain information. This may be implemented relative to the vehicle such that the map comprises relative X,Y coordinates from the center of the vehicle and a Z terrain/feature height for the road at each point”); obtain, through communication of the communication device, the road surface displacement correlating information from an external storage device that is located outside of the vehicle and has stored the road surface displacement correlating information (Anderson, Page 4 Paragraph 0033 “In one embodiment the vehicle has a cellular connection to the internet and dynamically uploads and downloads topographical map information from one or more servers”); and perform the preview damping control using the obtained road surface displacement correlating information, when the vehicle is traveling within a communicably area in which the vehicle can communicate with the external storage device (Anderson, Pages 3-4 Paragraph 0029 “In a simple embodiment example, if there were a twenty-five millimeter bump 300 milliseconds away from the left front wheel (the incent time could be calculated using current or planned vehicle speed), then the left front wheel might lift twenty-five millimeters just before impact of the event. A system model is used to calculate actuator response time so that it can prepare the actuator a suitable period of time prior to the wheel encountering the event. The active suspension system may employ several algorithms related to wheel damping” AND Page 4 Paragraph 0033 “In one embodiment the vehicle has a cellular connection to the internet and dynamically uploads and downloads topographical map information from one or more servers”).  
Anderson does not teach perform the preview damping control using the road surface displacement correlating information that has been stored in the on-board memory device in advance for a communications disruption area in which the vehicle is hard to communicate with the external storage device, when the vehicle is traveling within the communications disruption area.
Lee teaches perform the preview damping control using the road surface displacement correlating information that has been stored in the on-board memory device in advance for a communications disruption area in which the vehicle is hard to communicate with the external storage device, when the vehicle is traveling within the communications disruption area (Lee, Pages 4-5 Paragraph 0084 “The vehicle-driving device 250 may include a powertrain-driving unit, a chassis-driving unit, a door/window-driving unit, a safety-device-driving unit, a lamp-driving unit, and an air-conditioner-driving unit. The powertrain-driving unit may include a power-source-driving unit and a transmission-driving unit. The chassis-driving unit may include a steering-driving unit, a brake-driving unit, and a suspension-driving unit” AND Pages 5-6 Paragraphs 0100-0117 “The driving system 260 may provide the driving control signal to the vehicle-driving device 250… the main ECU 240 may generate a control signal for controlling at least one of the user interface device 180, the object detection device 210, the communication device 220, the driving operation device 230, the vehicle-driving device 250… efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” AND Page 8 Paragraphs 0148-0157 “in the case in which the route includes a section in which communication is unavailable or a section in which network traffic is excessively concentrated, the processor 170 may download HD map data of the corresponding section in advance, and may store the same in the memory 140… when the vehicle 10 enters a poor communication section 1020, the processor 170 is not capable of acquiring HD map data until the vehicle leaves the poor communication section 1020. In this case, the processor 170 may generate a horizon path to a point that can be generated based on the HD map data 1010 that has already been acquired”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Anderson with storing the road surface displacement correlating information of a communications disruption area in advance of Lee to allow for more efficient data processing and performing preview damping control while the vehicle is in a communication disruption area. By gathering map data in advance of a communications disruption area, this allows the vehicle to process and delete unnecessary data ahead of time which reduces the need for a high performance controller. Gathering map data in advance also allows the vehicle to perform damping control in a poor communication area. Applying this poor communication area solution of Lee to the damping control system of Anderson yields a vehicle that is able to perform damping control in both poor and good communication environments while also not requiring high performance controllers. As stated in Lee, “With the development of communication technology, efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” (Lee, Page 6, Paragraph 0109).  

Regarding claim 2, the combination of Anderson and Lee, as applied to claim 1 above, teaches a navigation apparatus configured to determine a guidance route to a destination for providing a route guidance to a driver of the vehicle (Anderson, Page 4 Paragraph 0034-0035 “several inventions may equivalently or similarly relate to human-driven vehicles as well, including, without limitation, navigation-guided vehicles… FIG. 15-2 shows an embodiment of a route planning system that is responsive to road conditions. Based on a driver input destination, the vehicle retrieves data from a maps database 15-202 and computes a driving plan 15-200. The driving plan may comprise of a specific route”); the control unit is configured to: specify the communications disruption area through which the guidance route passes (Lee, Paragraphs 0132-0159 “The processor 170 may generate information about the time taken to move to a poor communication section based on the vehicle location data, the traveling-speed information of the vehicle, and the traffic condition information… the processor 170 may determine whether a poor communication section 910 is present on a traveling route from the current location of the vehicle 10 to a destination (S910). The poor communication section 910 may include at least one of a section in which communication is unavailable”); obtain, from the external storage device through communication of the communication device, the road surface displacement correlating information corresponding to the specified communications disruption area, when the communication device can communicate with the external storage device; and store the obtained road surface displacement correlating information in the on-board memory device (Lee, Pages 4-5 Paragraph 0084 “The vehicle-driving device 250 may include a powertrain-driving unit, a chassis-driving unit, a door/window-driving unit, a safety-device-driving unit, a lamp-driving unit, and an air-conditioner-driving unit. The powertrain-driving unit may include a power-source-driving unit and a transmission-driving unit. The chassis-driving unit may include a steering-driving unit, a brake-driving unit, and a suspension-driving unit” AND Pages 5-6 Paragraphs 0100-0117 “The driving system 260 may provide the driving control signal to the vehicle-driving device 250… the main ECU 240 may generate a control signal for controlling at least one of the user interface device 180, the object detection device 210, the communication device 220, the driving operation device 230, the vehicle-driving device 250… efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” AND Page 8 Paragraphs 0148-0157 “in the case in which the route includes a section in which communication is unavailable or a section in which network traffic is excessively concentrated, the processor 170 may download HD map data of the corresponding section in advance, and may store the same in the memory 140… when the vehicle 10 enters a poor communication section 1020, the processor 170 is not capable of acquiring HD map data until the vehicle leaves the poor communication section 1020. In this case, the processor 170 may generate a horizon path to a point that can be generated based on the HD map data 1010 that has already been acquired”).  

Regarding claim 3, the combination of Anderson and Lee, as applied to claim 1 above, teaches an autonomous driving control apparatus configured to perform an autonomous driving control by determining an autonomous driving route along which the vehicle is planned to travel, and to control steering, braking, and driving of the vehicle so as to let the vehicle travel along the autonomous driving route (Anderson, Pages 6-7 Paragraph 0056-0057 “By employing these compensation attitudes in advance of the vehicle response by employing a feed-forward control strategy, a self-driving vehicle may mitigate discomfort associated with autonomous acceleration, deceleration, and steering. Such a feed-forward strategy may be employed by connecting the autonomous controller or driving system with the active suspension such that a compensation attitude is commanded based on an acceleration/steering signal from the controller… The autonomous driving subsystem is responsible for navigation, route planning, obstacle avoidance, and other driving related tasks”); the control unit is configured to: specify the communications disruption area through which the autonomous driving route passes (Lee, Pages 7-9 Paragraphs 0132-0159 “The processor 170 may generate information about the time taken to move to a poor communication section based on the vehicle location data, the traveling-speed information of the vehicle, and the traffic condition information… the processor 170 may determine whether a poor communication section 910 is present on a traveling route from the current location of the vehicle 10 to a destination (S910). The poor communication section 910 may include at least one of a section in which communication is unavailable”); obtain, from the external storage device through communication of the communication device, the road surface displacement correlating information corresponding to the specified communications disruption area, when the communication device can communicate with the external storage device; and store the obtained road surface displacement correlating information in the on-board memory device (Lee, Pages 4-5 Paragraph 0084 “The vehicle-driving device 250 may include a powertrain-driving unit, a chassis-driving unit, a door/window-driving unit, a safety-device-driving unit, a lamp-driving unit, and an air-conditioner-driving unit. The powertrain-driving unit may include a power-source-driving unit and a transmission-driving unit. The chassis-driving unit may include a steering-driving unit, a brake-driving unit, and a suspension-driving unit” AND Pages 5-6 Paragraphs 0100-0117 “The driving system 260 may provide the driving control signal to the vehicle-driving device 250… the main ECU 240 may generate a control signal for controlling at least one of the user interface device 180, the object detection device 210, the communication device 220, the driving operation device 230, the vehicle-driving device 250… efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” AND Page 8 Paragraphs 0148-0157 “in the case in which the route includes a section in which communication is unavailable or a section in which network traffic is excessively concentrated, the processor 170 may download HD map data of the corresponding section in advance, and may store the same in the memory 140… when the vehicle 10 enters a poor communication section 1020, the processor 170 is not capable of acquiring HD map data until the vehicle leaves the poor communication section 1020. In this case, the processor 170 may generate a horizon path to a point that can be generated based on the HD map data 1010 that has already been acquired”).  

Regarding claim 4, the combination of Anderson and Lee, as applied to claim 1 above, teaches the control unit is configured to:
predict a predicted traveling route that is a route along which the vehicle is predicted to travel (Anderson, Pages 4-5, Paragraphs 0035-0037 “FIG. 15-2 shows an embodiment of a route planning system that is responsive to road conditions. Based on a driver input destination, the vehicle retrieves data from a maps database 15-202 and computes a driving plan 15-200. The driving plan may comprise of a specific route and may further include target vehicle speeds. FIG. 15-2 shows the generalized system which can be used in a priori route planning or in real-time a posteriori driving… the system operates in real time while executing (i.e. driving) the driving plan 15-200. A driving plan 15-200 is calculated based on a route planning algorithm and using stored maps 15-202”); specify the communications disruption area through which the predicted traveling route passes (Lee, Pages 7-9 Paragraphs 0132-0159 “The processor 170 may generate information about the time taken to move to a poor communication section based on the vehicle location data, the traveling-speed information of the vehicle, and the traffic condition information… the processor 170 may determine whether a poor communication section 910 is present on a traveling route from the current location of the vehicle 10 to a destination (S910). The poor communication section 910 may include at least one of a section in which communication is unavailable”); obtain, from the external storage device through communication of the communication device, the road surface displacement correlating information corresponding to the specified communications disruption area, at a time point at which the vehicle reaches a position predetermined distance before the specified communications disruption area, while the communication device can communicate with the external storage device; and store the obtained road surface displacement correlating information in the on-board memory device (Lee, Pages 4-5 Paragraph 0084 “The vehicle-driving device 250 may include a powertrain-driving unit, a chassis-driving unit, a door/window-driving unit, a safety-device-driving unit, a lamp-driving unit, and an air-conditioner-driving unit. The powertrain-driving unit may include a power-source-driving unit and a transmission-driving unit. The chassis-driving unit may include a steering-driving unit, a brake-driving unit, and a suspension-driving unit” AND Pages 5-6 Paragraphs 0100-0117 “The driving system 260 may provide the driving control signal to the vehicle-driving device 250… the main ECU 240 may generate a control signal for controlling at least one of the user interface device 180, the object detection device 210, the communication device 220, the driving operation device 230, the vehicle-driving device 250… efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” AND Page 8 Paragraphs 0148-0157 “in the case in which the route includes a section in which communication is unavailable or a section in which network traffic is excessively concentrated, the processor 170 may download HD map data of the corresponding section in advance, and may store the same in the memory 140… when the vehicle 10 enters a poor communication section 1020, the processor 170 is not capable of acquiring HD map data until the vehicle leaves the poor communication section 1020. In this case, the processor 170 may generate a horizon path to a point that can be generated based on the HD map data 1010 that has already been acquired”).  

Regarding claim 5, the combination of Anderson and Lee, as applied to claim 1 above, teaches the road surface displacement correlating information is information relating to an unsprung mass displacement that represents a vertical displacement of an unsprung mass of the vehicle (Anderson, Page 3 Paragraph 0022 “Some aspects relate to vehicle systems that utilize topographical maps of the road surface. Such maps include positional information as well as road surface information such as road height” AND Page 3 Paragraph 0026 “as multiple relative maps about parts of the vehicle (for example, relative maps about each wheel), an absolute map comprising absolute positions (for example, GPS coordinates), or any other means of associated terrain height Z information or similar” AND Page 4 Paragraph 0030 “In addition to reacting in response to the topographical map 15-100, the active suspension system 15-110 may also share information with the topographical mapping system. Such data may comprise accelerometer data representing wheel or body movement, actuator position information, or any other metric that represents road input. In an illustrative embodiment, the front actuators of the vehicle encounter a bump, which moves the actuators a certain distance at a given force. The system then estimates topographical information from this and inserts it into the topographical map” AND Page 7 Paragraph 0057 “and suspension sensors (unsprung and sprung mass acceleration, suspension position”).  

Regarding claim 6, the combination of Anderson and Lee, as applied to claim 1 above, teaches the road surface displacement correlating information is information relating to an unsprung mass displacement that represents a vertical displacement of an unsprung mass of the vehicle (Anderson, Page 3 Paragraph 0022 “Some aspects relate to vehicle systems that utilize topographical maps of the road surface. Such maps include positional information as well as road surface information such as road height” AND Page 3 Paragraph 0026 “as multiple relative maps about parts of the vehicle (for example, relative maps about each wheel), an absolute map comprising absolute positions (for example, GPS coordinates), or any other means of associated terrain height Z information or similar” AND Page 4 Paragraph 0030 “In addition to reacting in response to the topographical map 15-100, the active suspension system 15-110 may also share information with the topographical mapping system. Such data may comprise accelerometer data representing wheel or body movement, actuator position information, or any other metric that represents road input. In an illustrative embodiment, the front actuators of the vehicle encounter a bump, which moves the actuators a certain distance at a given force. The system then estimates topographical information from this and inserts it into the topographical map” AND Page 7 Paragraph 0057 “and suspension sensors (unsprung and sprung mass acceleration, suspension position”).  

Regarding claim 7, the combination of Anderson and Lee, as applied to claim 1 above, teaches the road surface displacement correlating information is information relating to an unsprung mass displacement that represents a vertical displacement of an unsprung mass of the vehicle (Anderson, Page 3 Paragraph 0022 “Some aspects relate to vehicle systems that utilize topographical maps of the road surface. Such maps include positional information as well as road surface information such as road height” AND Page 3 Paragraph 0026 “as multiple relative maps about parts of the vehicle (for example, relative maps about each wheel), an absolute map comprising absolute positions (for example, GPS coordinates), or any other means of associated terrain height Z information or similar” AND Page 4 Paragraph 0030 “In addition to reacting in response to the topographical map 15-100, the active suspension system 15-110 may also share information with the topographical mapping system. Such data may comprise accelerometer data representing wheel or body movement, actuator position information, or any other metric that represents road input. In an illustrative embodiment, the front actuators of the vehicle encounter a bump, which moves the actuators a certain distance at a given force. The system then estimates topographical information from this and inserts it into the topographical map” AND Page 7 Paragraph 0057 “and suspension sensors (unsprung and sprung mass acceleration, suspension position”).  

Regarding claim 8, the combination of Anderson and Lee, as applied to claim 1 above, teaches the road surface displacement correlating information is information relating to an unsprung mass displacement that represents a vertical displacement of an unsprung mass of the vehicle (Anderson, Page 3 Paragraph 0022 “Some aspects relate to vehicle systems that utilize topographical maps of the road surface. Such maps include positional information as well as road surface information such as road height” AND Page 3 Paragraph 0026 “as multiple relative maps about parts of the vehicle (for example, relative maps about each wheel), an absolute map comprising absolute positions (for example, GPS coordinates), or any other means of associated terrain height Z information or similar” AND Page 4 Paragraph 0030 “In addition to reacting in response to the topographical map 15-100, the active suspension system 15-110 may also share information with the topographical mapping system. Such data may comprise accelerometer data representing wheel or body movement, actuator position information, or any other metric that represents road input. In an illustrative embodiment, the front actuators of the vehicle encounter a bump, which moves the actuators a certain distance at a given force. The system then estimates topographical information from this and inserts it into the topographical map” AND Page 7 Paragraph 0057 “and suspension sensors (unsprung and sprung mass acceleration, suspension position”).  

Regarding claim 9, Anderson teaches a control force generating device configured to generate a control force to a part corresponding to at least one of wheels of the vehicle to damp a vibration of a sprung mass of the vehicle (Anderson, Pages 3-4 Paragraph 0029 “an active suspension system 15-110 is equipped on the vehicle. The fully active suspension is capable of operating in at least three operational quadrants of a force/velocity plot, which means it is capable of both damping movement and actively pushing or pulling the wheel”); a control unit configured to perform a preview damping control to damp the vibration of the sprung mass by letting the control force generating device generate, at a time point at which the wheel actually reaches a predicted passing through position which the wheel is predicted to reach and which is ahead of the wheel, the control force that corresponds to a force determined based on road surface displacement correlating information that correlates with a vertical displacement of a road surface at the predicted passing through position (Anderson, Pages 3-4 Paragraph 0029 “The fully active suspension is capable of operating in at least three operational quadrants of a force/velocity plot, which means it is capable of both damping movement and actively pushing or pulling the wheel. In one embodiment, the active suspension system receives data from the topological map and determines an incidence time and correction… In a simple embodiment example, if there were a twenty-five millimeter bump 300 milliseconds away from the left front wheel (the incent time could be calculated using current or planned vehicle speed), then the left front wheel might lift twenty-five millimeters just before impact of the event” AND Pages 7-8 Paragraph 0061 “The road outlook table is fed into a system and vehicle dynamics model 15-704 that calculates a model-based open loop correction signal based on the upcoming z position of the road to each wheel, and creates an actuator control to mitigate the event”); the vehicle comprises: a communication device configured to be able to communicate with outside of the vehicle (Anderson, Page 4 Paragraph 0033 “In embodiments where the vehicle has a communications interface with external data sources… In another embodiment there is vehicle-to-vehicle communication”); an on-board memory device configured to store the road surface displacement correlating information (Anderson, Paragraph 0007 “A memory system may comprise a topographical map. Any suitable memory system will suffice, but in some embodiments it may comprise of a processor-based vehicular electronic control unit (ECU) containing rewriteable memory. The topographical map may comprise three-dimensional terrain information. This may be implemented relative to the vehicle such that the map comprises relative X,Y coordinates from the center of the vehicle and a Z terrain/feature height for the road at each point”); the preview damping control step includes a first step and a second step: the first step including: a step of obtaining, through communication of the communication device, the road surface displacement correlating information from an external storage device that is located outside of the vehicle and has been storing the road surface displacement correlating information, when the vehicle is traveling within a communicably area in which the vehicle can communicate with the external storage device (Anderson, Page 4 Paragraph 0033 “In one embodiment the vehicle has a cellular connection to the internet and dynamically uploads and downloads topographical map information from one or more servers”); and a step of using the obtained road surface displacement correlating information to perform the preview damping control, when the vehicle is traveling within the communicably area (Anderson, Pages 3-4 Paragraph 0029 “In a simple embodiment example, if there were a twenty-five millimeter bump 300 milliseconds away from the left front wheel (the incent time could be calculated using current or planned vehicle speed), then the left front wheel might lift twenty-five millimeters just before impact of the event. A system model is used to calculate actuator response time so that it can prepare the actuator a suitable period of time prior to the wheel encountering the event. The active suspension system may employ several algorithms related to wheel damping” AND Page 4 Paragraph 0033 “In one embodiment the vehicle has a cellular connection to the internet and dynamically uploads and downloads topographical map information from one or more servers”).   
Anderson does not teach the second step including: a step of using, when the vehicle is traveling within the communications disruption area in which the vehicle is hard to communicate with the external storage device, the road surface displacement correlating information for the communications disruption area that has been stored in the on-board memory device while the vehicle is traveling within the communicably area, so as to perform the preview damping control. 
Lee teaches the second step including: a step of using, when the vehicle is traveling within the communications disruption area in which the vehicle is hard to communicate with the external storage device, the road surface displacement correlating information for the communications disruption area that has been stored in the on-board memory device while the vehicle is traveling within the communicably area, so as to perform the preview damping control (Lee, Pages 4-5 Paragraph 0084 “The vehicle-driving device 250 may include a powertrain-driving unit, a chassis-driving unit, a door/window-driving unit, a safety-device-driving unit, a lamp-driving unit, and an air-conditioner-driving unit. The powertrain-driving unit may include a power-source-driving unit and a transmission-driving unit. The chassis-driving unit may include a steering-driving unit, a brake-driving unit, and a suspension-driving unit” AND Pages 5-6 Paragraphs 0100-0117 “The driving system 260 may provide the driving control signal to the vehicle-driving device 250… the main ECU 240 may generate a control signal for controlling at least one of the user interface device 180, the object detection device 210, the communication device 220, the driving operation device 230, the vehicle-driving device 250… efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” AND Page 8 Paragraphs 0148-0157 “in the case in which the route includes a section in which communication is unavailable or a section in which network traffic is excessively concentrated, the processor 170 may download HD map data of the corresponding section in advance, and may store the same in the memory 140… when the vehicle 10 enters a poor communication section 1020, the processor 170 is not capable of acquiring HD map data until the vehicle leaves the poor communication section 1020. In this case, the processor 170 may generate a horizon path to a point that can be generated based on the HD map data 1010 that has already been acquired”).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Anderson with storing the road surface displacement correlating information of a communications disruption area in advance of Lee to allow for more efficient data processing and performing preview damping control while the vehicle is in a communication disruption area. By gathering map data in advance of a communications disruption area, this allows the vehicle to process and delete unnecessary data ahead of time which reduces the need for a high performance controller. Gathering map data in advance also allows the vehicle to perform damping control in a poor communication area. Applying this poor communication area solution of Lee to the damping control system of Anderson yields a vehicle that is able to perform damping control in both poor and good communication environments while also not requiring high performance controllers.  As stated in Lee, “With the development of communication technology, efficient data processing is possible by downloading, using, and deleting HD map data in the form of HD map tiles, rather than installing a high-performance controller in the vehicle 10” (Lee, Page 6, Paragraph 0109).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2017226270 A:	“PROBLEM TO BE SOLVED: To provide a vehicle control device capable of stably performing preview control corresponding to a state of a road surface even when displacement of the road surface cannot be detected accurately due to an environment in which it is difficult to take an image of the road surface.SOLUTION: A vehicle control device includes: a positional information calculation section for calculating positional information on a road surface in the moving direction of a vehicle; a road surface displacement related-information acquisition section for acquiring road surface displacement related-information that is information linked with the positional information and related to displacement of the road surface at a position indicated by the positional information; and a control section for controlling the vehicle on the basis of the road surface displacement related-information linked with the positional information.SELECTED DRAWING: Figure 7”

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 17/172,748 , Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	
/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669